FILED
                                                                                                      Jun 18, 2018
                                                                                                     02:19 PM(CT)
                                                                                                  TENNESSEE COURT OF
                                                                                                 WORKERS' COMPENSATION
                                                                                                        CLAIMS




               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT NASHVILLE

James Gower, Jr.,                                         )   Docket No. 2017-06-0260
          Employee,                                       )
v.                                                        )
O'Reilly Auto Parts,                                      )   State File No. 65508-2016
            Employer,                                     )
And                                                       )
Corvel Corp.,                                             )   Judge Kenneth M. Switzer
            Carrier.                                      )


        EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS
                     (DECISION ON THE RECORD)


       This case came before the Court on June 18, 2018, on Mr. Gower's Request for
Expedited Hearing seeking certain medical benefits without an in-person evidentiary
hearing. The Court reviewed the file and held that it needed no additional information to
make a decision on the record without an in-person hearing. The Court issued a
docketing notice on June 6. O'Reilly Auto Parts submitted a position statement in
response to the notice. 1 The present focus of this case is whether Mr. Gower is entitled to
fusion surgery and specifically whether his current need for surgery relates to work and is
reasonable and necessary treatment. After considering the entire record, the Court holds
Mr. Gower satisfied his burden on both issues and orders the requested relief.

                                              History of Claim

       The submitted materials reflect the following facts. On August 17, 2016, Mr.
Gower "bent down to pick up lids" at work for O'Reilly when he felt sudden, shooting
pain in his left leg. O'Reilly accepted the claim and provided medical care.

       Mr. Gower received care from Dr. Juris Shibyama, an orthopedic surgeon, in
January 2017. Per the submitted medical records, Dr. Shibyama treated Mr. Gower's
1
 Mr. Gower's counsel submitted a brief on June 18, past the deadline contained within the docketing notice, so the
Court did not consider his brief.

                                                         1
back injury eight times afterward, most recently in April 2018.

        At the first visit, Dr. Shibyama diagnosed lumbar radiculopathy and recommended
decompression, microdiscectomy with foraminotomy surgery. Records from the visit
state that the work injury of August 17, 2016, "is greater than 51% of the cause of his
current symptoms, thus making this a work related condition." Per his deposition
testimony, Dr. Shibyama acknowledged Mr. Gower's preexisting disc degeneration in his
back but related the need for the previous surgery to the work incident. 2 Mr. Gower
underwent surgery in March 2017. Afterward, his condition improved, but Mr. Gower
continued to experience "popping" in his back. Mr. Gower participated in physical
therapy and underwent epidural steroid injections but continued to feel pain, numbness
and tingling down the back of his left leg. Dr. Shibyama referred him to pain
management, but neither party submitted records from that treatment.

        In December 2017, Dr. Shibyama recommended a fusion. O'Reilly declined to
authorize it, relying on a Utilization Review report from Dr. Stephen Franzino, which
stated, "condition does not require requested level of care[.]" Mr. Gower appealed the
decision to the Bureau of Workers' Compensation Medical Unit, Drs. Robert Snyder and
James Talmadge, who agreed with Dr. Franzino's determination. Their January 31,2018
letter stated, "The likelihood of a positive outcome is remote, and there is significant risk.
The request is not congruent with the ODG." 3 Mr. Gower did not file a petition for
benefit determination specifically challenging this determination.

        Dr. Shibyama saw Mr. Gower again in March and April 2018. Dr. Shibyama
testified that he felt at that point that surgery "was even more indicated." He noted that
by then, Mr. Gower began to develop neurologic deficits and was "actually having a
functional deficit, which will actually affect his ability to walk and move." Mr. Gower
developed a foot drop and weakness.

        Dr. Shibyama later testified:

         Q:    Doctor, in your opinion to a reasonable degree of medical certainty,
         do you believe that surgery if he had it now would help him?

2
  Mr. Gower's counsel inadvertently stated at Dr. Shibyama's deposition that he gave this causation
opinion in a July 31, 2017 office note, but the doctor actually stated the opinion in the January 31, 2017
notes.
3
  "The Bureau of Workers' Compensation has adopted the Work Loss Data Institute ODG® Guidelines as the
criteria used to determine the recommended treatments for injured workers in the state of Tennessee. The
Treatment Guidelines are guidelines and not mandates, so that their use after January 1, 2016 is appropriate and
supports their intended goal of an accessible, transparent and single reference for judging the medical necessity of
the recommended treatments."               htt s://www.tn .oo /workforce/injurie -al-~ orklbureau-ser iceslbu reau-
servrc medical-program -red irect/medicai-Lreatmen.t-guideline .html (last visited June 18, 20 18).

                                                         2
       A:     Yes.

       Q:      Okay. All right. Doctor, let me just ask you a question, based on the
       history that you've taken from this patient, and based on your experience as
       an orthopedic physician whose [sic] had a great deal of experience in this
       field, what is your opinion to a reasonable degree of medical certainty as to
       whether or not the employment contributed greater than 50 percent to cause
       his injury and his need for treatment?

       A:     I would say that the injury was greater than 51 percent the cause of
       his current injury and symptomology.

        Dr. Shibyama further addressed medical necessity and the Utilization Review
physicians' opinions at his deposition. Dr. Shibyama acknowledged that he and Dr.
Franzino are both fellowship-trained, board-certified orthopedic surgeons, but Dr.
Shibyama specializes in spine surgery, while Dr. Franzino does not. Dr. Shibyama
further stated that Drs. Snyder and Talmadge are general orthopedic surgeons who are not
fellowship-trained in spine surgery. As for the ODG guidelines that Drs. Talmadge and
Snyder cited, Dr. Shibyama noted that the particular guideline states that surgery is not
recommended for patients with degenerative disc disease. He agreed that surgery is not
indicated for some patients with that condition but testified that, "[I]n this patient, I felt
that he was a reasonable person who would respond well to surgery." Dr. Shibyama also
characterized Mr. Gower as follows: "He had been very genuine with me for the past
year in all of the visits that I saw him, and he showed motivation to seem to want to get
better."

       Based on the medical records and testimony, Mr. Gower seeks an order that
O'Reilly provide additional medical benefits and in particular authorize the
recommended surgery. O'Reilly counters that Mr. Gower failed to file a petition for
benefit determination challenging the decision of the Bureau's Medical Unit within seven
days as allowed by Tennessee Compilation Rules and Regulations 0800-02-06.07(6).
O'Reilly also contends that the surgery order does not comply with ODG guidelines and
thus should be denied.

                        Findings of Fact and Conclusions of Law

       At an expedited hearing, Mr. Gower "must come forward with sufficient evidence
from which the court can conclude that he or she is likely to prevail at a hearing on the
merits." McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *9 (Mar. 27, 20 15).



                                              3
        "The opm10n of the treating physician, selected by the employee from the
employer's designated panel of physicians ... shall be presumed correct on the issue of
causation but this presumption shall be rebuttable by a preponderance of the evidence."
Tenn. Code Ann.§ 50-6-102(14)(E) (2017). Here, Dr. Shibyama's opinion on causation
for the recommended fusion surgery is unambiguous: the work injury "was greater than
51 percent the cause of his current injury and symptomology." Importantly, 0 'Reilly
introduced no contrary medical opinion on causation, and therefore did not seek to rebut
the treating physician's opinion.

        Rather, O'Reilly relied on the Utilization Review physicians' opinions to deny
based on medical necessity. Mr. Gower is entitled to "medical and surgical treatment ...
ordered by the attending physician ... made reasonably necessary by accident as defined
in this chapter." Tenn. Code Ann. § 50-6-204(a)(l)(A). Any treatment recommended by
a physician selected in accordance with section 50-6-204 "shall be presumed medically
necessary." Tenn. Code Ann. § 50-6-204(3)(H). This presumption is rebuttable by a
preponderance of the evidence. Morgan v. Macy 's, 2016 TN Wrk. Comp. App. Bd.
LEXIS 39, at *17 (Aug. 31, 2016). A trial court generally has the discretion to choose
which expert to accredit when there is a conflict of expert opinions. Brees v. Escape Day
Spa & Salon, 2015 TN Wrk. Comp. App. Bd. LEXIS 5, at *14 (Mar. 12, 2015). In
evaluating conflicting expert testimony, a trial court may consider, among other things,
"the qualifications of the experts, the circumstances of their examination, the information
available to them, and the evaluation of the importance of that information through other
experts." I d.

        Applying these principles, the Court holds that O'Reilly failed to rebut the
presumption of medical necessity afforded to Dr. Shibyama' s treatment recommendation.
Dr. Shibyama testified that Mr. Gower would benefit from the surgery. The Court
accredits his testimony over the opinions of the Utilization Review physicians, given that
he is a specialist in spine surgery and the other physicians are not. Dr. Shibyama offered
a plausible response to their concern that, under the Guidelines, fusion surgery is
generally not recommended for patients suffering from degenerative disc disease when he
stated a belief that Mr. Gower is a "reasonable person who would respond well to
surgery." Importantly, the guidelines are not mandates. Moreover, Dr. Shibyama likely
based the opinion that Mr. Gower would benefit from surgery on his impressions of him
from meeting and personally examining Mr. Gower on at least nine occasions, while the
Utilization Review physicians merely reviewed his records. "It seems reasonable that the
physicians having greater contact with the Plaintiff would have the advantage and
opportunity to provide a more in-depth opinion, if not a more accurate one." Orman v.
Williams Sonoma, Inc., 803 S.W.2d 672, 677 (Tenn. 1991). Notably, Dr. Shibyama's
deposition revealed that additional symptoms, most importantly foot drop, developed
since the original Utilization Review and Mr. Gower's condition worsened while this
matter worked its way to this Court.


                                            4
       As for O'Reilly's contention that Mr. Gower missed his opportunity to challenge
the Medical Unit's affirmation of the surgery denial because he did not file a .petition for
benefit determination within seven days, the Court disagrees. O'Reilly cited Tennessee
Rules and Regulations 0800-02-06-.07(6): [I]f any party, including an employee,
employer, or a carrier, disagrees with a determination of the Medical Director's
recommended or denied treatment, then the aggrieved party may file a Petition for
Benefit Determination (PBD) with the Court of Workers' Compensation Claims within
seven (7) business days of the receipt of the determination to request a hearing."
(Emphasis added.) By the rule ' s plain language, the filing of a petition for benefit
determination is permissive within seven days; it is not required in order to bring the
matter to this Court. In fact, the medical examinations that identified Mr. Gower's
deteriorating condition did not occur until March and April, after the Utilization Review
physicians issued their denial.

       In sum, the Court concludes that Mr. Gower sufficiently demonstrated he is likely
to prevail at a hearing on the merits that the work incident resulted in the need for the
current proposed treatment, fusion surgery, and this course of treatment is reasonable and
necessary. The Court grants the requested relief. 4

IT IS, THEREFORE, ORDERED as follows:

    1. O'Reilly or its workers' compensation carrier shall authorize the recommended
        fusion surgery.

    2. This matter is set for a Scheduling Hearing on August 23, 2018, at 9:00 a.m.
       Central Time. You must call 615-532-9552 or toll-free at 866-943-0025 to
       participate. Failure to call may result in a determination of the issues without your
       further participation.

    3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
       with this Order must occur no later than seven business days from the date of entry
       of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
       (2017). The Insurer or Self-Insured Employer must submit confirmation of
       compliance      with    this     Order    to    the   Bureau     by    email     to
       WCCompliance.Program@tn.go no later than the seventh business day after
       entry of this Order. Failure to submit the necessary confirmation within the period
       of compliance may result in a penalty assessment for non-compliance. For


4
  On the January 31 Petition for Benefit Detennination, Mr. Gower's counsel wrote that the parties
disputed the recommended surgery and temporary total disability benefits, noting, " I am also requesting
penalties." The parties later settled the issue regarding disability benefits. The Court declines to refer the
matter to the Compliance Unit for consideration of the imposition of a penalty regarding the dispute over
medical benefits.

                                                      5
       questions regarding compliance, please contact the Workers ' Compensation
       Compliance Unit via email at W ompliance.Program@ tn.go

                                ENTERED June 18,2018.




                                Court of Workers' Compensa ·

                                    APPENDIX

The Court considered the following documents:
   1. Petition for Benefit Determination, January 31 , 2018
   2. Utilization Review Appeal determination, January 31 , 2018
   3. Dispute Resolution Statement, March 29, 2018
   4. Deposition of Juris Shibyama, M.D.
   5. Petition for Benefit Determination, May 2, 2018
   6. Request for Expedited Hearing
   7. Affidavit of James Gower
   8. Dispute Certification Notice
   9. Docketing Notice
   10.Employer's Response to Employee's Request for Expedited Hearing.

                          CERTIFICATE OF SERVICE

       I certify that a copy of the Expedited Hearing Order was sent to the following
recipients by these methods of service on June 18, 20 18.

Name                       Certified Via       Via     Service sent to:
                           Mail      Fax       Email
Stephan Karr,                                    X     steve@flexerlaw. com
Employee' s attorney
Nick Akins,                                      X     nakins(cqmorganakins .com
Emp_loyer' s attorney                                  plunny@morganakins.com




                                                 m, Clerk of Court
                                       Court o   orkers' Compensation Claims
                                       WC.Co urtClerk(Q1tn.gov

                                           6
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
   Filed Date Stamp Here                       EXPEDITED HEARING NOTICE OF APPEAL                      Docket#: ____________________
                                                    Tennessee Division of Workers' Compensation
                                                        www.tn.go v/labor-wfd/wcomp.shtm l
                                                                                                       State File #/YR: ---------------
                                                               wc.courtclerk@tn.gov
                                                                  1-800-332-2667                       RFA#: _____________________

                                                                                                       Date of Injury: ----------- - - - -
                                                                                                       SSN: ______________________




                        Employee


                        Employer and Carrier

          Notice
          Notkeisg~enthat ______________~~----~~~~------~~~~~~~------~~
                                      [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers' Compensation Claims at _ __

           -~--------~---~~-~--~-to the Workers' Compensation Appeals Board .
           [List the date(s) the order(s) was filed in the court clerk's office]

          Judge_______________________________________________

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                               D   Temporary disability benefits
                               D   Medical benefits for current injury
                               D   Medical benefits under prior order issued by the Court

          list of Parties
          Appellant (Requesting Party):_______________ .At Hearing:                     D Employer D Employee
          Address:_____________________________________________________________________

          Party's Phone: _________________________________ Email: __________________________

          Attorney's Name:__________________________________ BPR#: - - - - - - - - - - - -
          Attorney's Address:. ________________________________                                         Phone:
          Attorney's City, State & Zip code: _______________________________________________
          Attorney's Ema il: _ _ ___________ _ _______________________ ________

                                          *Attach an additional sheet for each additional Appellant*

LB-1099    re v.4/ 15                                        Page 1 of 2                                                        RDA 11082
Employee Name:----      - - - -- - - -            SF#: _ __ _ __ _ _ _ _ DOl: _            _ _ __      _




Appellee(s)
Appellee (Opposing Party):    _ _ _ _ _ _ _ _At Hearing: OEmployer OEmployee



Appellee's Address:--- - - - - - - - - - - - - - - - - - - - - - - - - - - -
Appellee's Phone: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Email:,_ _ _ _ _ _ _ _ _ _ _ _ _ __

Attorney's Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ BPR#: _ _ _ _ _ _ __

Attorney's Address:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone:

Attorney's City, State & Zip code: - - - -- - - - - - - - - - - - - - - - - - - - - -
Attorney's Email:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       * Attach an additional sheet for each additional Appellee *


CERTIFICATE OF SERVICE

I,                                             certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules of
Board of Workers' Compensation Appeals on this the              day of__, 20_.




[Signature of appellant or attorney for appellant]




LB-1099   rev.4/15                                Page 2 of 2                              RDA 11082
,,
 '                                                                                                                 '·'



                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                      800-332-2667

                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: -----------------------------...,~

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - -- - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:
     $ _ _ _ _ _ __

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11115)                                                                               RDA 11082
9. My expenses are: ' :                                                     !I
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - - -- - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ _ _ _ _ _ _ __


11 . My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20_ ___




NOTARY PUBLIC

My Commission Expires: _ _ ___________




LB-1108 (REV 11/15)                                                                         RDA 11082